UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7688



LARRY KEITH GREEN,

                                            Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTION; NORTH
CAROLINA INDUSTRIAL COMMISSION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-618-5-BR)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Keith Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Keith Green, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.    Accordingly, we dismiss the

appeal on the reasoning of the district court.   See Green v. North

Carolina Dep’t of Corr., No. CA-01-618-5-BR (E.D.N.C. Sept. 10,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2